DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 9, 12, 15, 16, 18, 20, 23, 24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0230257 to LeBaron.
With regard to claim 1, LeBaron discloses player comp system (e.g., see paragraph 112 that states that prizes may be show tickets, hotel room bookings, clothing, health club visits, which are common casino comps), comprising: a gaming device (e.g., see Fig. 7, gaming device 100), comprising: a processor (e.g., see Fig. 7, processor 102) programmed to provide a game of chance to a player, wherein gameplay data is generated during play of the game of chance; an electronic storage device configured to store gameplay data for the game of chance (e.g., see Fig. 7, memory 103; see also Fig. 8); a user interface device configured to receive input from the player to enable the player to play the game of chance (e.g., see Fig. 7; touch screen/buttons, 107); at least one wager accepting device (e.g., see Fig. 7, card/ticket reader 108 and coin input/bill acceptor 110) configured to receive a physical item representing a monetary value to increase a credit balance maintained at the gaming device; and an output device configured to deliver a physical item having a monetary value (e.g., see Fig. 7, printer 109 and coin output 111); and a player comp indicator (e.g., see Fig. 7, displays 106; see also Fig. 4, data progress 
[claim 2] wherein the at least one of a visual and audible notification are provided separately from the user interface (e.g., see Fig. 4, wherein the notification is provided on a secondary display 68; see paragraph 78);
[claim 3] wherein the physical notification is provided by the output device (e.g., see Fig. 4, output display 68);
 [claim 6] wherein the player comp indicator provides the notification in response to the gameplay information indicating one or more wagers reaching or exceeding a predetermined threshold (e.g., see Fig. 9, step 270; see also paragraphs 59, 69, 78, 83 and 113); 
[claim 7] wherein the player comp indicator provides the notification in response to the gameplay information indicating an amount of one or more wagers reaching or exceeding a predetermined threshold during a given time period (e.g., see at least paragraph 58, “time value”); and
 [claim 9] wherein the notification comprises: a first notification when an amount of one or more wagers reaches or exceeds a first predetermined threshold; and a second notification when an amount of the one or more wagers reaches or exceeds a second predetermined threshold greater than the first predetermined threshold (e.g., see paragraph 69 that defines multiple targets that may be used as first and second thresholds, “and/or”).
With regard to claims 12 and 20, LeBaron discloses the recited features as set forth above in detail for claim 1, which is similar in claim scope.  Likewise, dependent claims 15, 16, 18, 23, 24, and 26 are anticipated by LeBaron as set forth above for claims 2, 3, 6, 7, and 9, which are similar in claim scope.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over LeBaron in view of U.S. Patent Application Publication No. 2004/0053663 to Paulsen.
With regard to claims 4, 5, 14, and 21, LeBaron shows a visual notification on a secondary display 68, but fails to expressly disclose the use of LEDs with different colors.
In a related field of endeavor, Paulsen teaches a gaming device that shows a visual notification via LEDs with different colors (e.g., see Fig. 3; see also paragraph 7, “LEDs”; see further paragraph 8, different color stages).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify LeBaron with the LED visual notification features taught by Paulsen in order apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.  In this case the LEDs provide a simple and easy to understand visual indicator that is visible by the player and casino staff.


Claims 8, 10, 11, 13, 19, 22, 25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over LeBaron in view of U.S. Patent Application Publication No. 2009/0118006 to Kelly.
With regard to claims 8, 11, 19, 25, and 27-30, LeBaron shows monitoring play data (e.g., see Fig. 9), but fails to expressly disclose monitoring the average amount of wagers.
In a related field of endeavor, Kelly teaches a gaming device monitors the average amount of wagers (e.g., see paragraph 247, “amounts of wagers, average wager”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify LeBaron with the average wager monitoring as taught by Kelly in order apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.  In this case, monitoring average wagers in addition the game play data monitored by LeBaron will provide casino operators with additional game play data to help determine if a customer is playing enough to earn casino comps.
With regard to claims 10, 13 and 22, LeBaron shows gaming outputs (e.g., see Fig. 7, printer 109 and coin output 111), but fails to expressly disclose outputting vouchers.
In a related field of endeavor, Kelly teaches a gaming device outputs vouchers (e.g., see paragraphs 229 and 251, “voucher”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify LeBaron with the output vouchers as taught by Kelly in order apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.  In this case, monitoring average wagers in addition the LeBaron will provide casino operators with indication in physical form of the cash-out award, via a voucher, which is common in casinos.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over LeBaron in view of U.S. Patent Application Publication No. 2005/0014548 to Thomas.
With regard to claim 17, LeBaron shows a visual notification on a secondary display 68, but fails to expressly disclose hiding the visual notification from the player.
In a related field of endeavor, Thomas teaches a gaming device that shows a visual notification on a secondary display 34 that is dynamic (e.g., see paragraph 28, wherein a dynamic display when changed would hide the comp indicator when playing a bonus game or progressive, for example).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify LeBaron with a dynamic secondary display as taught by Thomas in order apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.  In this case, a dynamic secondary display is more useful, because it can display/hide information from the player.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James S. McClellan/            Primary Examiner, Art Unit 3715